
	
		II
		112th CONGRESS
		1st Session
		S. 923
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2011
			Mr. Vitter (for himself,
			 Ms. Ayotte, Mr.
			 Kyl, and Mr. Inhofe)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To withhold United States contributions to the United
		  Nations until the United Nations formally retracts the final report of the
		  United Nations Fact Finding Mission on the Gaza
		  Conflict.
	
	
		1.Findings; sense of
			 Congress
			(a)FindingsCongress finds the following:
				(1)On April 3, 2009,
			 the President of the Human Rights Council established the United Nations Fact
			 Finding Mission on the Gaza Conflict with the directive to investigate
			 all violations of international human rights law and international humanitarian
			 law that might have been committed at any time in the context of the military
			 operations that were conducted in Gaza during the period from 27 December 2008
			 and 18 January 2009, whether before, during or after.
				(2)On September 29,
			 2009, the United Nations Human Rights Council presented a report on the United
			 Nations Fact Finding Mission on the Gaza Conflict, a report most often referred
			 to as the Goldstone Report, that accused Israel of potential war
			 crimes under the Rome Statute of the International Criminal Court.
				(3)On April 1, 2011,
			 Justice Richard Goldstone, the author of the Goldstone Report, wrote an op-ed
			 in the Washington Post about the Goldstone Report and stated that more
			 information is now available regarding the Gaza War of 2008–2009 and that,
			 If I had known then what I know now, the Goldstone Report would have
			 been a different document..
				(4)Justice Goldstone
			 reiterated the following well known fact: That the crimes allegedly
			 committed by Hamas were intentional goes without saying—its rockets were
			 purposefully and indiscriminately aimed at civilian targets..
				(5)Evidence that was
			 made available following the Goldstone Report confirms that Israel as a matter
			 of policy did not intentionally target civilians.
				(6)Justice Goldstone
			 reiterated the well known fact that the United Nations Human Rights Council has
			 long held a bias against Israel.
				(b)Sense of
			 CongressIt is the sense of Congress that now that evidence is
			 available that undoubtedly nullifies the most controversial aspects of the
			 Goldstone Report, the United Nations should formally retract the Goldstone
			 Report.
			2.Withholding of
			 United States contributions to the United Nations
			(a)In
			 generalThe Secretary of
			 State shall withhold United States contributions to the regularly assessed
			 biennial budget of the United Nations until such time as the United Nations
			 formally retracts the final report of the United Nations Fact Finding
			 Mission on the Gaza Conflict (commonly referred to as the
			 Goldstone Report) that was presented to the United Nations Humans
			 Rights Council during its 12th Session, in Geneva, on September 29, 2009. The
			 withheld contributions shall be returned to the general fund of the Treasury to
			 be used for debt reduction purposes.
			(b)DefinitionIn this section, the term formally
			 retracts means a resolution adopted by the United Nations stating that
			 insufficient information relating to the subject matter of the report referred
			 to in subsection (a) was available before the release of such report and such
			 report is annulled.
			
